                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION


LEMUEL L. COLE,

       Plaintiff,

v.                                            CASE NO. 5:16-CV-1-MCR-GRJ

FLORIDA DEPARTMENT
OF CORRECTIONS,

       Defendant.
                                          /

                                    ORDER
      On September 20, 2018, the Magistrate Judge entered a Report and

Recommendation, ECF No. 31, denying Petitioner’s Motion for Leave to Appeal as

a Pauper, ECF No. 28, finding that Petitioner’s appeal was not taken in good faith.

Roughly a month later, on October 24, 2018, having received no objections, the

Court adopted the Magistrate Judge’s Report and Recommendation, ECF No. 37.

That same day, Petitioner filed what was substantively a Motion to Vacate, ECF No.

38, arguing that he has substantial objections to the Report and Recommendation.

The Court granted Petitioner’s Motion to Vacate, ECF No. 39, and Petitioner has

since filed objections to the Magistrate Judge’s Report and Recommendation, ECF

No. 40. The Court has made a de novo determination of the timely filed objections.

      Having considered the Report and Recommendation, and the objections
                                                                             Page 2 of 2


thereto filed, the Court has determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The Magistrate Judge’s Report and Recommendation, ECF No. 31, is

adopted and incorporated by reference in this Order.

      2.      Petitioner has failed to identify any nonfrivolous issue for appeal,

and therefore I find that the appeal is not taken in good faith. See 28 U.S.C.

§1915(a)(3), Fed. R. App. P. 24(a)(3)(A), (B). Therefore, Petitioner’s Motion for

Leave to Appeal as a Pauper, ECF No. 28, is DENIED.

       DONE AND ORDERED this 26th day of November 2018.



                                        M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




CASE NO. 5:16-CV-1-MCR-GRJ
